Citation Nr: 1204844	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO. 09-48 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin condition, claimed as tinea and a fungal rash, claimed as due to exposure to herbicides. 

2. Entitlement to service connection for skin cancer, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to December 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2009, the Veteran requested a hearing before a member of the Board at the RO. The hearing was scheduled in June 2011 and he was notified. He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing. Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn. See 38 C.F.R. § 20.704(d) (2011).

In a December 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for skin cancer. He filed at timely Notice of Disagreement ("NOD") in December 2007, and the RO issued a Statement of the Case ("SOC") in June 2008. His December 2007 NOD was also his initial claim for service connection for tinea. In August 2008, the RO denied his claim for tinea and he filed a timely NOD in July 2009. His July 2009 NOD stated that he disagreed specifically with the August 2008 rating decision "denying service connection for tinea (also claimed as a fungal rash)."  In December 2009, the Veteran filed a Substantive Appeal and stated, "I really believe that Agent Orange is the cause of my skin cancer and rash that comes and goes." Although the Veteran intended to appeal both the claim for skin cancer and for a fungal rash, his December 2009 Substantive Appeal is not timely with respect to the issue of skin cancer. See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). 

However, the Board waives the timely filing of his Substantive Appeal for his claim of service connection for skin cancer, and the issue will be adjudicated. Dismissal of an appeal for failure to file a Substantive Appeal is discretionary on the Board's part, as unlike the notice of disagreement, the filing of a substantive appeal is not jurisdictional. See Gomez v. Principi, 17 Vet.App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet.App. 24 (1996); Rowell v. Principi, 4 Vet.App. 9 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board presently remands this matter for the further development of the record and the conduct of a VA examination. 

The Veteran contends that his skin condition, diagnosed as tinea, and his skin cancer were caused by his period of active service. Specifically, he asserts that they were caused by exposure to herbicides while he served in the Republic of Vietnam. Although tinea and skin cancer are not among the diseases associated with herbicides for the purposes of presumptive service connection, the Veteran asserts that these conditions are directly related to herbicide exposure. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a claimant is not precluded from establishing service connection with proof of direct causation). 

Both the Veteran and his spouse have alleged continuity of symptoms as to the skin rash. In December 2007, the Veteran's spouse submitted an Internet article about chloracne and herbicides. She provided her own lay statements by annotating the article. She wrote that the Veteran "has had a skin/scaling for many many[sic] years" and that they first noticed it in 1970 after he returned from the Republic of Vietnam. In essence, the Veteran's spouse asserts that the Veteran's skin problems began in service and he has had symptoms of them since that time. 38 C.F.R. 
§ 3.303(b). 

The earliest treatment records in the Veteran's claims file are from 2006, when he was treated for skin cancer. There are no contemporaneous records for the period from 1971 to 2006, a gap of over 30 years. The Veteran's spouse is competent to describe a skin abnormality. Layno v. Brown, 6 Vet.App. 465 (1994). There is no evidence of record to support the conclusion that her statements are not credible for the present purpose of development of the claim. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

However, the Board lacks the medical expertise to state whether the skin conditions observed by the Veteran's spouse are the same conditions for which he currently receives treatment, or whether they are related to his diagnosis of skin cancer in 2006. The Board also lacks the medical expertise to make a finding as to whether herbicide exposure can cause tinea or skin cancer. The Board may not base a decision on its own unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). For these reasons, a VA examination is necessary. 

To ensure completeness of the record, the RO should obtain all outstanding VA and non-VA treatment records for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. After the above has been completed, schedule the Veteran for a skin diseases examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has tinea (also claimed as a fungal rash) and skin cancer that had their onset or were aggravated during active service, or are otherwise related to any incident of service, including exposure to herbicides. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has tinea and skin cancer as a result of any in-service incident, including as due to herbicide exposure. The question of the severity of the disorders is only relevant to the extent that it may provide information as to the source of the disorders.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's spouse's statement that the Veteran had a skin condition (described as "scaling") that they both noticed in 1970, during his period of active service. 

ii) Private treatment records from Dr. J. M. K. in 2006, showing treatment for recurrent tinea. 

iii) Private records from Dr. T. K. in 2006 showing treatment for skin cancer.  

iv) A January 2004 Internet article titled, "Agent Orange - Increase Risk of Prostate and Skin Cancer." 

v) An undated Internet article from cancer.org titled, "Agent Orange and Cancer." 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's tinea and skin cancer began during active service, are related to any incident of service, or are directly related to exposure to herbicides. The examiner must specifically comment on the Veteran's spouse's statement that he has had a skin condition noticed in 1970 that has persisted for many years. 

f) The examiner may not conclude that the Veteran's tinea and skin cancer were not directly caused by herbicide exposure based upon the fact that they are not listed in VA regulations as diseases that are presumed to be linked to herbicide exposure. 

g) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

h) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
		
3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



